Citation Nr: 1207857	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus. 

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 from September 1971 and is a recipient of the Purple Heart medal.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which, in pertinent part, denied entitlement to service connection for bilateral tinnitus and a right ear hearing loss disability.  

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In August 2011, subsequent to issuance of the May 2010 statement of the case (SOC), the Veteran submitted evidence pertinent to the claims on appeal.  This evidence was accompanied by a waiver of RO consideration.  Thus, the Board will consider the claims on the merits.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  The Veteran's tinnitus is etiologically related to noise exposure during active duty service. 

2.  Right ear hearing loss was not present in service or until years thereafter and is not etiologically related to active duty service.  


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1154(b)  (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Right ear hearing loss was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. § 3.303.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for bilateral tinnitus and hearing loss of the right ear as they were incurred due to acoustic trauma during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Tinnitus

The Veteran contends that he incurred bilateral tinnitus due to noise exposure during active duty service as an infantryman in the Republic of Vietnam.  The Veteran has not been diagnosed with tinnitus by a physician, however, during the July 2011 hearing he testified that he has experienced ringing in his ears since active duty when a landmine accidentally exploded near him.  The Veteran is competent to describe the presence of observable symptomatology such as ringing in his ears.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although the Veteran denied experiencing tinnitus during a November 2009 VA examination, he later clarified in a June 2010 statement that he did not understand what tinnitus encompassed at that time.  The Board finds that the Veteran's July 2011 testimony and statements are credible and the record establishes the presence of a current disability.  

Service treatment records are negative for evidence of tinnitus, but the Veteran testified in July 2011 that he incurred acoustic trauma in August 1970 from an exploding mine in Vietnam.  Service personnel records establish that the Veteran served as an infantryman during combat operations in Vietnam and is a recipient of the Purple Heart medal.  When a Veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b) (West 2002).  Noise exposure, such as that described by the Veteran at his July 2011 hearing, is consistent with the circumstances of his service in Vietnam.  Thus, the sole question for consideration is whether the Veteran's current tinnitus is attributable to the in-service noise exposure. 

The Veteran has reported a continuity of symptoms since active duty service with respect to his tinnitus.  He testified at the July 2011 hearing that he noticed the onset of tinnitus during active duty that has continued to the present day.  The Board finds that the continuity of symptoms reported by the Veteran is credible and establishes a nexus linking his tinnitus to active duty service.  All the elements necessary for establishing service connection are therefore met and the Veteran's claim for service connection for tinnitus is granted.  


Right Ear Hearing Loss

The Veteran contends that his right ear hearing was damaged in the same August 1970 mine explosion that led to his left ear hearing loss and bilateral tinnitus.  Service treatment records are negative for evidence of right ear hearing loss, but the Veteran reported on the August 1971 report of medical history for separation that he did not know if he had hearing loss.  Audiograms conducted during the August 1971 pre-induction examination and August 1971 separation examination were both indicative of normal right ear hearing, and the Veteran's right ear hearing actually demonstrated some improvement at the time of his separation.  

Upon VA examination in November 2009, the Veteran reported a history of noise exposure during service from the 1970 mine explosion, small arms fire, tanks, and his assigned artillery base.  An audiogram indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
30
35

Speech audiometry revealed speech recognition ability of 76 percent in the right ear.  The examiner diagnosed normal to moderately-severe sensorineural hearing loss of the right ear.  A similar diagnosis was made by a private audiologist who stated in a July 2011 letter that the Veteran had mild to moderate sensorineural hearing loss on the right.  

The Veteran has clearly manifested a right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  In addition, while his service treatment records do not document any loss of right ear hearing, the noise exposure described by the Veteran is consistent with the circumstances of his service in Vietnam.  38 U.S.C.A. § 1154(b).  The Board therefore finds that the evidence establishes the presence of a current disability and an in-service injury.  

Regarding the third element of service connection, a nexus between the Veteran's current disabilities and the in-service injury, the Veteran has not reported a continuity of symptoms since service.  There is also no objective evidence of right ear hearing loss until May 2008, more than 35 years after the Veteran's separation from active duty.  At that time, the Veteran complained of hearing problems and was provided an audiological consultation at the Boise VA Medical Center (VAMC) that confirmed the presence of right ear hearing loss.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's right ear hearing loss was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The competent medical evidence of record also weighs against a finding of service connection.  The November 2009 VA examiner opined that the Veteran's right ear hearing loss was not consistent with the reported in-service noise exposure.  The examiner noted that testing at the VAMC in May 2008 showed almost normal hearing in the right ear decades after service and the overall configuration of the Veteran's hearing loss was more consistent with age-related right ear hearing loss.  The Board finds that this opinion is entitled to substantial probative weight as it included a full rationale with specific reference to evidence in the claims file including service treatment records.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The record also contains a July 2011 letter from the Veteran's private audiologist.  Although the private audiologist found that the Veteran's unilateral hearing loss was consistent with his reports of an in-service explosion, the audiologist concluded that she could not resolve the issue of whether the Veteran's hearing loss was a result of active duty exposure without resort to mere speculation.  A medical opinion that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed.Cir.2009) (a speculative medical opinion is considered non-evidence).  The speculative July 2011 opinion from the private audiologist is therefore clearly outweighed by the medical opinion of the November 2009 VA examiner.  

The Board has also considered the testimony of the Veteran connecting his right ear hearing loss to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of right ear hearing loss, but finds that his opinion as to the cause of the loss simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was more than 35 years after his separation from active duty service.  In addition, the competent medical evidence does not establish that the Veteran's current right ear hearing loss is related to active duty.  The Board therefore concludes that the evidence is against a nexus between the claimed disability and active service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board finds that VA has substantially satisfied the duties to notify and assist with respect to the claim for entitlement to service connection for bilateral tinnitus.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran given the favorable nature of the Board's decision.  


Regarding the claim for entitlement to service connection for a right ear hearing loss disability, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an October 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the October 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided an adequate VA audiological examination in November 2009.

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran testified in July 2011 that he has not undergone any private treatment for his claimed hearing loss disability.  Although the record contains a July 2011 letter from a private audiologist, the letter contains all relevant information from the Veteran's single examination with this health care provider.  There is no indication that additional evidence exists with respect to this or any other private physical or audiologist pertaining to the Veteran's right ear hearing loss.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for bilateral tinnitus is granted

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


